Title: To Thomas Jefferson from George Jefferson, 26 July 1808
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 26th. July 1808
                  
                  I have had to rent Taylor Mr. Mazzei’s House as I apprehended.—I have guarded however as much as I could, against all difficulties, as you will find from the inclosed copy of our agreement.
                  It occurred to me that it would be well to shew, that the rent was at a reduced rate, not only for the reason assigned, but to prevent is having an unfavorable effect on the suit for arrearages.—as I supposed it would probably be otherwise contended, that the property could not be presumed to be worth more, as Mr. M’s agent had shewn a willingness to take that sum.—Rational men to be sure would probably have made allowance for the times, (rents being reduced in many instances 25 ⅌Cent) but unfortunately, it is not by such, that controversies are always decided.
                  I return you Mr. Robertson’s letter inclosed, & am 
                  Dear Sir Yr. Very humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               